[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DATE OF SENTENCE:             10 November 1993
DATE OF APPLICATION:           5 December 1993
DATE APPLICATION FILED:        7 December 1993
DATE OF DECISION:              5 April 1995
Application for review of sentence imposed by the Superior Court, Judicial District of Stamford/Norwalk at Norwalk, Docket #CR93-0060880S.
James Ginnocchio, Esq., For the Petitioner.
Robert S. Katz, Esq., For the State of Conn.
BY THE DIVISION
ADDENDUM
It has come to the Panel's attention that a sentence imposed under § 21a-278a(b) "shall be in addition and consecutive to any term of imprisonment imposed for violation of § 21a-277 or § 21a-278."
Based upon the foregoing, this Panel will amend its February 28, 1995 decision to conform with the statute's sentencing mandates and will order this matter be returned to the sentencing court to impose a sentence of seventeen years to serve on the violation of § 21a-277 and three years to serve on § 21a-278(b). Those sentences shall run consecutively for a total effective sentence of twenty years to serve.
Norko, J.
Purtill, J.
Klaczak, J. CT Page 4501
Norko, J., Purtill, J. and Klaczak, J. participated in this decision.